Wood, J. The Attorney General by certiorari seeks to quash the judgment of the chancery court of Union County. The petition sets up that one J. H. Merritt was duly fined by a justice of the peace in Monroe County, Arkansas, in the sum of $50 for violating the provisions of section 6876 of Kirby’s Digest. That afterwards Merritt was discharged on a writ of habeas corpus, by the chancery court of Union ’ County, on the ground that the act of 1901 (sec. 6886, Kirby’s .Digest) repealed section 6876 of the Digest. The Attorney General set out a copy of the proceedings before the justice and the chancellor, and asks that the findings of the chancellor be reviewed, etc. The only question is, was section 6876 of the Digest repealed by the act of - April 29, 1901 (section 6886, Kirby’s Digest) ? We held in Ex parte Deeds, 75 Ark. 542, that the act of April 29, 1901, was unconstitutional. The judgment of the Union Chancery Court is therefore reversed and quashed.